As filed with the Securities and Exchange Commission on May 6, 2013. Registration No. 333-188293 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N -4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre -Effective Amendment No. _1_ Post-Effective Amendment No. and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 174 (Check appropriate box or boxes) Principal Life Insurance Company Separate Account B (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 362-2384 - Depositor's Telephone Number, including Area Code Doug Hodgson The Principal Financial Group, Des Moines, Iowa 50392 - (Name and Address of Agent for Service) Title of Securities Being Registered: PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY SM (for applications signed on or after August 1, 2013) Approximate Date of Proposed Public Offering : As soon as practicable after the effective date of the Registration Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration shall become effective on such date as the Commission, acting pursuant to Section 8(a), shall determine. PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY SM (FOR APPLICATIONS SIGNED ON OR AFTER AUGUST 1, 2013) Prospectus dated August 1, 2013 This prospectus describes Principal Investment Plus Variable Annuity, an individual, flexible premium, deferred variable annuity (the “Contract”), issued by Principal Life Insurance Company (“the Company”, “ we ”, “ our ” or “ us ”) through Principal Life Insurance Company Separate Account B (“Separate Account”). This prospectus provides information about the Contract and the Separate Account that you , as owner , should know before investing. The prospectus should be read and retained for future reference. Additional information about the Contract and the Separate Account is included in the Statement of Additional Information (“SAI”), dated August 1, 2013, which has been filed with the Securities and Exchange Commission (the “SEC”) and is considered a part of this prospectus. The table of contents of the SAI is at the end of this prospectus. You may obtain a free copy of the SAI and all additional information by writing or calling: Principal Investment Plus Variable Annuity SM , Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382, Telephone: 1-800-852-4450. You can also visit the SEC’s website at www.sec.gov, which contains the SAI, material incorporated into this prospectus by reference, and other information about registrants that file electronically with the SEC. These securities have not been approved or disapproved by the SEC or any state securities commission nor has the SEC or any state securities commission passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. You generally may allocate your investment in the Contract among the following investment options : dollar cost averaging fixed accounts (“ DCA Plus accounts ”), a Fixed Account and the Separate Account divisions . The DCA Plus accounts and the Fixed Account are a part of our General Account. Each division of the Separate Account invests in shares of a corresponding mutual fund (the “ underlying mutual funds ”). A list of the underlying mutual funds available under the Contract is shown below. Your accumulated value will vary according to the investment performance of the underlying mutual funds in which your selected division(s) are invested. We do not guarantee the investment performance of the underlying mutual funds . For any administrative questions, you may contact us by writing or calling: Principal Investment Plus Variable Annuity SM , Principal Financial Group, P.O. Box 9382, Des Moines, Iowa 50306-9382, Telephone: 1-800-852-4450 The Contract is available with or without the Premium Payment Credit Rider. This rider applies credits to the accumulated value for premium payments made in contract year one. The amount of the credit may be more than offset by the additional charges associated with it (higher surrender charges , a longer surrender charge period and increased annual expenses). A Contract without this rider will cost less. You should review your own circumstances to determine whether this rider is suitable for you . To assist you in making that determination, we have highlighted in grey boxes those portions of this prospectus pertaining to the rider. NOTE: We recapture the premium payment credit if you return the Contract during the examination offer period or request full annuitization of the Contract prior to the third Contract anniversary . You take the risk that the recaptured amount may exceed the then current value of the credit(s). This risk occurs when your investment options have experienced negative investment performance (i.e., have lost value) since the credit was applied. In that situation, you would be worse off than if you had not purchased the Premium Payment Credit Rider. The Contract is available with or without a Guaranteed Minimum Withdrawal Benefit rider (GMWB). The GMWB riders currently available are Principal Income Builder 3 (“PIB 3”) and Principal Income Builder 10 (“PIB 10”). You may only elect one GMWB rider. The following underlying mutual funds are available under the Contract (1) : AllianceBernstein Variable Products Series Fund — Class A Principal Variable Contracts Funds — Class 1 • AllianceBernstein Small/Mid Cap Growth Portfolio • Bond & Mortgage Securities Account American Century Variable Portfolios, Inc. • Diversified International Account • Inflation Protection Fund — Class II • Equity Income Account • Mid Cap Value Fund - Class II • Government & High Quality Bond Account • Ultra Fund — Class II • International Emerging Markets Account Delaware Variable Insurance Products— Service Class • LargeCap Blend Account II • Small Cap Value • LargeCap Growth Account Dreyfus Investment Portfolios — Service Shares • LargeCap Growth Account I • Technology Growth Portfolio • LargeCap S&P 500 Index Account DWS Variable Insurance Portfolio— Class B • LargeCap Value Account • Small Mid Cap Value VIP • MidCap Account Fidelity Variable Insurance Products — Service Class 2 • Money Market Account • Contrafund ® Portfolio • Principal Capital Appreciation Division • Equity-Income Portfolio • Principal LifeTime 2010 Account • Growth Portfolio • Principal LifeTime 2020 Account • Mid Cap Portfolio • Principal LifeTime 2030 Account • Overseas Portfolio • Principal LifeTime 2040 Account Franklin Templeton Variable Insurance Products Trust — Class 2 • Principal LifeTime 2050 Account • Small Cap Value Securities Fund • Principal LifeTime Strategic Income Account • Value Opportunities Fund • Real Estate Securities Account Goldman Sachs Variable Insurance Trust — Institutional Shares • Short-Term Income Account • MidCap Value Fund • SmallCap Blend Account • Structured Small Cap Equity Fund • SmallCap Growth Account II Invesco Variable Insurance Funds — Series I • SmallCap Value Account I • International Growth Fund • Strategic Asset Management Balanced Account Portfolio • Small Cap Equity Fund • Strategic Asset Management Conservative Balanced Portfolio MFS Variable Insurance Trust — Service Class • Strategic Asset Management Conservative Growth Portfolio • New Discovery Series • Strategic Asset Management Flexible Income Portfolio • Utilities Series • Strategic Asset Management Strategic Growth Portfolio • Value Series Principal Variable Contracts Funds — Class 2 Neuberger Berman Advisers Management Trust • Diversified Balanced Account • Socially Responsive Portfolio — I Class • Diversified Growth Account PIMCO Variable Insurance Trust — Administrative Class • Diversified Income Account • All Asset Portfolio T. Rowe Price Equity Series, Inc. — II • Total Returns Portfolio • T. Rowe Price Blue Chip Growth Portfolio • High Yield Portfolio • T. Rowe Price Health Sciences Portfolio • Socially Responsive Portfolio — I Class Van Eck VIP Global Insurance Trust — Class S Shares • Global Hard Assets Fund (1 ) If you elect a GMWB rider, your investment options for premium payments and accumulated value will be restricted (for restrictions see APPENDIX B ). (2 ) This underlying mutual fund is a fund of funds. The fund of funds expenses may be higher than other fund types because the expenses of the selected fund include the expenses of the funds it holds. An investment in the Contract is not a deposit or obligation of any bank and is not insured or guaranteed by any bank, the Federal Deposit Insurance Corporation or any other government agency. The Contract, certain Contract features and/or some of the investment options may not be available in all states or through all broker dealers. In addition, some optional features may restrict your ability to elect certain other optional features. For further details, please contact us at 1-800-852-4450. This prospectus is valid only when accompanied by the current prospectuses for the underlying mutual funds . These prospectuses should be kept for future reference. This prospectus is not an offer to sell, or solicitation of an offer to buy, the Contract in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Contract other than those contained in this prospectus. 2 TABLE OF CONTENTS SEPARATE ACCOUNT INVESTMENT OPTIONS 2 GLOSSARY 6 SUMMARY OF EXPENSE INFORMATION 8 SUMMARY 13 1. THE CONTRACT 17 How To Buy a Contract 17 Premium Payments 17 Allocating Premium Payments 18 Principal Variable Annuity Exchange Offer (“exchange offer”) 18 Exchange Credit (for exchanges from our fixed deferred annuities) 18 Right to Examine the Contract (free look) 19 Accumulated Value 19 Telephone and Internet Services 20 2. CHARGES AND DEDUCTIONS 21 Surrender Charge 21 Free Surrender Amount 22 When Surrender Charges Do Not Apply 23 Waiver of Surrender Charge Rider 23 Transaction Fee 23 Premium Taxes 24 Annual Fee 24 Separate Account Annual Expenses 24 Mortality and Expense Risks Charge 24 Administration Charge 24 Charges for Rider Benefits Currently Available 25 Premium Payment Credit Rider 25 Principal Income Builder 3 (PIB 3) Rider 25 Principal Income Builder 10 Rider (PIB 10) Rider 26 Special Provisions for Group or Sponsored Arrangements 26 3. FIXED ACCOUNT AND DCA PLUS ACCOUNTS 27 Fixed Account 27 Fixed Account Value 27 Dollar Cost Averaging Plus Program (DCA Plus Program) 27 4. LIVING BENEFIT – GUARANTEED MINIMUM WITHDRAWAL BENEFIT (GMWB) 28 Factors to Consider Before You Buy A GMWB Rider 29 Which GMWB Rider May Be Appropriate for You 30 GMWB Rider Restrictions/Limitations 30 Additional Premium Payments 30 GMWB Investment Options 31 Principal Income Builder 3 Overview 31 Withdrawal Benefit Base 32 Withdrawal Benefit Payment 32 Covered Life Change 34 Effect of Withdrawals 35 Excess Withdrawals 36 Required Minimum Distribution (RMD) Program for GMWB Riders 36 GMWB Bonus 37 GMWB Step-Up 37 Effect of Reaching the Maximum Annuitization Date 38 3 Effect of the Contract Accumulated Value Reaching Zero 38 Termination and Reinstatement 39 Effect of Divorce 39 Principal Income Builder 10 Overview 41 Withdrawal Options 42 Withdrawal Benefit Base 42 Remaining Withdrawal Benefit Base 43 Withdrawal Benefit Payments 43 Covered Life Change 45 Effect of Withdrawals 46 Excess Withdrawals 46 Required Minimum Distribution (RMD) Program for GMWB Riders 47 GMWB Bonus 48 GMWB Step-Up 48 Effect of Reaching the Maximum Annuitization Date 49 Effect of the Contract Accumulated Value Reaching Zero 50 Termination and Reinstatement 51 Effect of Divorce 51 5. PREMIUM PAYMENT CREDIT RIDER 53 6. TRANSFERS AND SURRENDERS 54 Division Transfers 54 Unscheduled Transfers 55 Scheduled Transfers (Dollar Cost Averaging) 55 Fixed Account Transfers, Total and Partial Surrenders 56 Automatic Portfolio Rebalancing (APR) 56 Surrenders 57 Total Surrender 57 Unscheduled Partial Surrender 57 Scheduled Partial Surrender 57 7. THE ANNUITIZATION PERIOD 58 Annuitization Date 58 Full Annuitization 58 Partial Annuitization 58 Annuity Benefit Payment Options 58 Tax Considerations Regarding Annuity Benefit Payment Options 59 Death of Annuitant (During the Annuitization Period) 60 8. DEATH BENEFIT 60 Payment of Death Benefit 61 Standard Death Benefit Formula 61 GMWB Death Benefit – Principal Income Builder 3 62 GMWB Death Benefit – Principal Income Builder 10 66 9. ADDITIONAL INFORMATION ABOUT THE CONTRACT 72 The Contract 72 Delay of Payments 72 Misstatement of Age or Gender 72 Assignment 72 Change of Owner or Annuitant 73 Beneficiary 73 Contract Termination 73 Reinstatement 73 Reports 74 4 Important Information About Customer Identification Procedures 74 Frequent Trading and Market-Timing (Abusive Trading Practices) 74 Distribution of the Contract 75 Performance Calculation 75 10. FEDERAL TAX MATTERS 76 Taxation of Non-Qualified Contracts 76 Taxation of Qualified Contracts 77 Withholding 79 11. GENERAL INFORMATION ABOUT THE COMPANY 79 Corporate Organization and Operation 79 Legal Opinions 81 Legal Proceedings 81 Other Variable Annuity Contracts 81 Payments to Financial Intermediaries 81 Service Arrangements and Compensation 82 Mutual Fund Diversification 82 State Regulation 82 Independent Registered Public Accounting Firm 82 Financial Statements 82 12. TABLE OF SEPARATE ACCOUNT DIVISIONS 83 13. REGISTRATION STATEMENT 93 14. TABLE OF CONTENTS OF THE SAI 93 APPENDIX A — PRINCIPAL VARIABLE ANNUITY EXCHANGE OFFER 94 APPENDIX B — GMWB INVESTMENT OPTIONS 99 APPENDIX C — PRINCIPAL INCOME BUILDER 3 EXAMPLES 100 APPENDIX D — PRINCIPAL INCOME BUILDER 10 EXAMPLES 105 APPENDIX E — PRINCIPAL INCOME BUILDER 3 (FOR STATES WHERE MOST RECENT VERSION OF THE RIDER NOT APPROVED) 115 APPENDIX F — PRINCIPAL INCOME BUILDER 10 (FOR STATES WHERE MOST RECENT VERSION OF THE RIDER NOT APPROVED) 132 APPENDIX G —GMWB DEATH BENEFIT EXAMPLES 158 APPENDIX H —CONDENSED FINANCIAL INFORMATION 161 5 GLOSSARY accumulated value – the sum of the values in the DCA Plus Account(s) , the Fixed Account and the Separate Account divisions . anniversary(ies) – the same date and month of each year following the contract date . annuitant – the person, including any joint annuitant , on whose life the annuity benefit payment is based. This person may or may not be the owner . annuitization – application of a portion or all of the accumulated value to an annuity benefit payment option to make income payments. annuitization date – the date all of the owner’s accumulated value is applied to an annuity benefit payment option. Automatic Portfolio Rebalancing (APR) – the transfer of money among your Separate Account divisions on a set schedule to maintain a specified percentage in each Separate Account division . cash surrender value – the accumulated value minus any applicable surrender charges and fee(s) (contract fee and/or prorated share of the charge(s) for optional rider(s)). contract date – the date that the Contract is issued and which is used to determine contract years . contract year – the one-year period beginning on the contract date and ending one day before the contract anniversary and any subsequent one-year period beginning on a contract anniversary (for example, if the contract date is June 5, 2013, the first contract year ends on June 4, 2014, and the first contract anniversary falls on June 5, 2014). data page – that portion of the Contract which contains the following: owner and annuitant data (names, gender, annuitant age); the Contract issue date; maximum annuitization date ; Contract charges and limits; benefits; and a summary of any optional benefits chosen by the Contract owner . Dollar Cost Averaging Plus (DCA Plus) account – an account which uses a guaranteed interest rate to calculate interest earned for a specific amount of time. Dollar Cost Averaging Plus (DCA Plus) value – the amount invested in the DCA Plus Account(s) (plus interest earned and less any surrenders and/or transfers ). Dollar Cost Averaging Plus (DCA Plus) program – a program through which your DCA Plus value is transferred from a DCA Plus Account to the investment options over a specified period of time. Fixed Account – an account which uses a guaranteed interest rate to calculate interest earned. Fixed Account value – the amount invested in the Fixed Account (plus interest earned and less any surrenders and/or transfers ). good order – an instruction or request is in good order when it is received in our home office , or other place we may specify, and has such clarity and completeness that we do not have to exercise any discretion to carry out the instruction or request. We may require that the instruction or request be given in a certain form. home office – Company’s corporate headquarters located at Principal Financial Group, Des Moines, Iowa 50392-1770. investment options – the DCA Plus Accounts , Fixed Account and Separate Account divisions . joint annuitant – an annuitant whose life determines the annuity benefit under this Contract. Any reference to the death of the annuitant means the death of the first annuitant to die. 6 joint owner – an owner who has an undivided interest with the right of survivorship in this Contract with another owner . Any reference to the death of the owner means the death of the first owner to die. non-qualified contract – a Contract which does not qualify for favorable tax treatment as a Qualified Plan, Individual Retirement Annuity, Roth IRA, SEP IRA, Simple-IRA or Tax Sheltered Annuity. notice – any form of communication received by us, at the home office , either in writing or in another form approved by us in advance. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9382 Des Moines, Iowa 50306-9382 owner – the person, including joint owner , who owns all the rights and privileges of this Contract. For the Principal Variable Annuity Exchange Offer, owner refers to the original owner. premium payments – the gross amount you contributed to the Contract. qualified plans – retirement plans which receive favorable tax treatment under Section 401 or 403(a) of the Internal Revenue Code. Required Minimum Distribution (“RMD”) amount — the amount required to be distributed each calendar year for purposes of satisfying the RMD rules of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and related Code provisions. Separate Account division (division(s)) – a part of the Separate Account which invests in shares of an underlying mutual fund . (Referred to in the marketing materials as “sub-accounts.”) Separate Account division value – the sum of all divisions’ value; each division’s value is determined by multiplying the number of units in that division by the unit value of that division . surrender charge – the charge deducted upon certain partial surrenders or total surrender of the Contract before the annuitization date . surrender value – accumulated value less any applicable surrender charge , rider fees, annual fee, transaction fees and any premium tax or other taxes. transfer – moving all or a portion of your accumulated value to or from one investment option or among several investment options . All transfers initiated during the same valuation period are considered to be one transfer for purposes of calculating the transaction fee, if any. underlying mutual fund – a registered open-end investment company, or a series or portfolio thereof, in which a division invests. unit – the accounting measure used to determine your proportionate interest in a division . unit value – a measure used to determine the value of an investment in a division . valuation date (valuation days) – each day the New York Stock Exchange (“NYSE”) is open for trading and trading is not restricted. valuation period – the period of time from one determination of the value of a unit of a division to the next. Each valuation period begins at the close of normal trading on the NYSE, generally 4:00 p.m. Eastern Time, on each valuation date and ends at the close of normal trading of the NYSE on the next valuation date. we, our, us – Principal Life Insurance Company. We are also referred to throughout this prospectus as the Company. you, your – the owner of this Contract, including any joint owner . 7 SUMMARY OF EXPENSE INFORMATION The tables below describe the fees and expenses that you will pay when buying, owning and surrendering the Contract. The expenses for a Contract with the Premium Payment Credit Rider are higher than the expenses for the Contract without the Premium Payment Credit Rider. The following table describes the fees and expenses you will pay at the time you buy the Contract, surrender the Contract or transfer cash value between investment options. Contract owner transaction expenses Maximum Current Surrender charge - without the Premium Payment Credit Rider (as a percentage of amount surrendered) · 6% · 6% Surrender charge - with the Premium Payment Credit Rider (as a percentage of amount surrendered) · 8% · 8% Transaction Fees · for each unscheduled partial surrender · the lesser of $25 or 2% of each · $ 0 unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year · for each unscheduled transfer · the lesser of $30 or 2% of each · $ 0 unscheduled transfer after the first unscheduled transfer in a contract year State Premium Taxes (vary by state) · 3.50% of premium payments made · 0% 8 The following table describes the fees and expenses that are deducted periodically during the time that you own the Contract, not including underlying mutual fund fees and expenses. Periodic Expenses Maximum Annual Charge Current Annual Charge Annual Fee (waived for Contracts with The lesser of $30 or 2.00% of the The lesser of $30 or 2.00% of accumulated value of $30,000 or more) accumulated value the accumulated value Mortality and Expense Risks Charge (as a percentage of average daily Separate Account v alue ) 1.25 % 1.25 % Administration Charge (as a percentage of average daily Separate Account value ) 0.15 % 0.15 % Total Separate Account Annual Expense 1.40 % 1.40 % Optional Riders Maximum Annual Charge Current Annual Charge Premium Payment Credit Rider · Separate Account – based on the average 0.60 % 0.60 % daily accumulated value in the divisions , deducted daily · Fixed Account – maximum reduction in 0.60 % 0.00 % interest rate Principal Income Builder 3 rider (GMWB) (as a percentage of the average quarterly For Life withdrawal benefit base) · for applications signed before August 1, 1.65 % 0.95 % 2013, and for states that have not approved the most recent version of the rider · for applications signed on or after 1.65 % 1.05 % August 1, 2013, in states that have approved the most recent version of the rider Principal Income Builder 10 rider (GMWB) (as a percentage of the average quarterly Investment Back withdrawal benefit base) · for applications signed before August 1, 2.00 % 1.10 % 2013, and for states that have not approved the most recent version of the rider · for applications signed on or after 2.00 % 1.20 % August 1, 2013, in states that have approved the most recent version of the rider 9 Total Separate Account Annual Expense plus Optional Riders Annual Expense · with Principal Income Builder 3 (9) for 3.65 % 2.95 % applications signed before August 1, 2013, and for states that have not approved the most recent version of the rider · with Principal Income Builder 3 (9) for 3.65 % 3.05 % applications signed on or after August 1, 2013, in states that have approved the most recent version of the rider · with Principal Income Builder 10 (10) for 4.00 % 3.10 % applications signed before August 1, 2013, and for states that have not approved the most recent version of the rider · with Principal Income Builder 10 (10) for 4.00 % 3.20 % applications signed on or after August 1, 2013, in states that have approved the most recent version of the rider This table shows the minimum and maximum total operating expenses charged by the underlying mutual funds that you may pay periodically during the time that you own the Contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Minimum and Maximum Annual Underlying Mutual Fund Operating Expenses as of December 31, 2012 Minimum Maximum Total annual underlying mutual fund operating expenses 0.26% 2.24% (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service (12b-1) fees and other expenses)* * Some of the funds available are structured as a “fund of funds”. A fund of funds is a mutual fund that invests primarily in a portfolio of other mutual funds. The expenses shown include all the fees and expenses of the funds that a fund of funds holds in its portfolio. (1) For additional information about the fees and expenses described in the table, see 2. CHARGES AND DEDUCTIONS. (2) Surrender charge without the Premium Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges without the Premium Payment Credit Rider Number of completed contract years Surrender charge applied to all premium since each premium payment was made payments received in that contract year 0 (year of premium payment ) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% 10 (3) Surrender charge with the Premium Payment Credit Rider (as a percentage of amounts surrendered): Table of surrender charges with the Premium Payment Credit Rider Number of completed contract years Surrender charge applied to all premium since each premium payment was made payments received in that contract year 0 (year of premium payment ) 8% 1 8% 2 7% 3 6% 4 5% 5 4% 6 3% 7 2% 8 1% 9 and later 0% (4) Note that in addition to the fees shown, the Separate Account and/or sponsors of the underlying mutual funds may adopt requirements pursuant to rules and/or regulations adopted by federal and/or state regulators which require us to collect additional transaction fees and/or impose restrictions on transfers . (5) We do not currently assess premium taxes for any Contract issued, but reserve the right in the future to assess up to 3.50% of premium payments made for Contract owners in those states where a premium tax is assessed. (6) Not all riders are available in all states or through all broker dealers and may be subject to additional restrictions. Some rider provisions may vary from state to state. (7) At the end of each calendar quarter, one-fourth of the annual charge is multiplied by the average quarterly For Life withdrawal benefit base. The average quarterly For Life withdrawal benefit base is equal to (1) the For Life withdrawal benefit base at the beginning of the calendar quarter plus (2) the For Life withdrawal benefit base at the end of the calendar quarter, and this sum is divided by two. There may be times when the sum of the four quarterly fee amounts is higher than the fee amount if we calculated it annually. For example, if your withdrawal benefit base is changed on your Contract anniversary , the fee for that calendar quarter will vary from the other quarters. See 2. CHARGES AND DEDUCTIONS for more information on how the rider charge is calculated. (8) At the end of each calendar quarter, one-fourth of the annual charge is multiplied by the average quarterly Investment Back withdrawal benefit base. The average quarterly Investment Back withdrawal benefit base is equal to (1) the Investment Back withdrawal benefit base at the beginning of the calendar quarter plus (2) the Investment Back withdrawal benefit base at the end of the calendar quarter, and this sum is divided by two. There may be times when the sum of the four quarterly fee amounts is higher than the fee amount if we calculated it annually. For example, if your withdrawal benefit base is changed on your Contract anniversary , the fee for that calendar quarter will vary from the other quarters. See 2. CHARGES AND DEDUCTIONS for more information on how the rider charge is calculated. (9) This amount assumes the Principal Income Builder 3 rider was elected (in addition to the 1.25% Mortality and Expense Risks Charge and the 0.15% Administration Charge). This assumes the withdrawal benefit base is equal to the initial premium payment . If the withdrawal benefit base changes, the charge for your optional rider and your Total Separate Account Annual Expense would be higher or lower. (10) This amount assumes the Principal Income Builder 10 rider was elected (in addition to the 1.25% Mortality and Expense Risks Charge and the 0.15% Administration Charge). This assumes the withdrawal benefit base is equal to the initial premium payment . If the withdrawal benefit base changes, the charge for your optional rider and your Total Separate Account Annual Expense would be higher or lower. 11 EXAMPLE These examples are intended to help you compare the cost of investing in the Contract with the cost of investing in other variable annuity contracts. These costs include Contract owner transaction expenses, Contract fees, Separate Account annual expenses, and underlying mutual fund fees and expenses. Example 1 The example figures are based on a Contract with the most expensive combination of optional features available under the Contract. This example reflects the maximum charges imposed if you were to purchase the Contract with the Principal Income Builder 10 rider (2.00%), as well as the Premium Payment Credit Rider (0.60%). The amounts below are calculated using the maximum rider fees and not the current rider fees. The example assumes : · a $10,000 premium payment to issue the Contract; · a 5% return each year; · an annual Contract fee of $30 (expressed as a percentage of the average accumulated value ); · the minimum and maximum annual underlying mutual fund operating expenses as of December 31, 2012 (without voluntary waivers of fees by the underlying funds, if any); · no premium taxes are deducted; · the Principal Income Builder 10 rider was added to the Contract at issue ; and · the Premium Payment Credit Rider is added to the Contract at issue and the Premium Payment Credit Rider surrender charge schedule is applied. Because the premium payment credit is not added to the accumulated value in the examples, the actual costs would be higher. Although your actual costs may be higher or lower, based on these assumptions, your costs would be as shown below: If you surrender your If you fully annuitize your Contract at the end of the If you do not Contract at the end of the applicable time period surrender your Contract applicable time period 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. 1 Yr. 3 Yrs. 5 Yrs. 10 Yrs. Maximum Total Underlying $ Mutual Fund Operating Expenses (2.24%) Minimum Total Underlying $ Mutual Fund Operating Expenses (0.26%) This amount assumes the Principal Income Builder 10 rider was elected (in addition to the 1.25% Mortality and Expense Risks Charge and the 0.15% Administration Charge). This assumes the withdrawal benefit base is equal to the initial premium payment . If the withdrawal benefit base changes, the charge for your optional rider and your Total Separate Account Annual Expense would be higher or lower. The Investment Back withdrawal benefit base is used to calculate the Principal Income Builder 10 rider charge. The withdrawal benefit base is equal to your premiums and increased for any applicable GMWB Bonus and any applicable GMWB Step-Up and decreased for any excess withdrawals. At the end of each calendar quarter, one-fourth of the annual Principal Income Builder 10 rider charge is multiplied by the average quarterly Investment Back withdrawal benefit base. The average quarterly Investment Back withdrawal benefit base is equal to the Investment Back withdrawal benefit base at the beginning of the calendar quarter plus the Investment Back withdrawal benefit base at the end of the calendar quarter and the sum is divided by two. For Condensed Financial Information, see Appendix H. 12 SUMMARY This prospectus describes an individual flexible premium deferred variable annuity offered by the Company. The Contract is designed to provide individuals with retirement benefits, including: non-qualified retirement programs; and Individual Retirement Annuities (IRA), Simplified Employee Pension plans (SEPs) and Savings Incentive Match Plan for Employees (SIMPLE) IRAs adopted according to Section 408 of the Internal Revenue Code (see 10. FEDERAL TAX MATTERS ). The Contract does not provide any additional tax deferral if you purchase it to fund an IRA or other investment vehicle that already provides tax deferral. For information on how to purchase the Contract, see 1. THE CONTRACT . This section is a brief summary of the Contracts features. More detailed information follows later in this prospectus. Investment Limitations Initial premium payment must be at least $5,000 for non-qualified contracts . Initial premium payment must be at least $2,000 for all other contracts. Each subsequent premium payment must be at least $500. If you are a member of a retirement plan covering three or more persons and premium payments are made through an automatic investment program, the initial and subsequent premium payments for the Contract must average at least $100 and not be less than $50. The total sum of all premium payments may not be greater than $2,000,000 without prior home office approval. You may allocate your net premium payments to the investment options . A complete list of the divisions may be found in 12. TABLE OF SEPARATE ACCOUNT DIVISIONS . Each division invests in shares of an underlying mutual fund . More detailed information about the underlying mutual funds may be found in the current prospectus for each underlying mutual fund . These underlying mutual fund prospectuses are bound together with this prospectus. The investment options also include the Fixed Account and the DCA Plus accounts . The GMWB riders impose limitations on the investment options available by requiring you to allocate 100% of your Separate Account assets to one of the designated fund options for the life of the rider. Transfers During the accumulation period: a dollar amount or percentage of transfer must be specified; a transfer may occur on a scheduled or unscheduled basis; transfers to the Fixed Account are not permitted if a transfer has been made from the Fixed Account to a division within six months; and transfers into DCA Plus accounts are not permitted. During the annuitization period, transfers are not permitted (no transfers once payments have begun). See 1. THE CONTRACT, 3. FIXED ACCOUNT AND DCA PLUS ACCOUNTS, and 6. TRANSFERS AND SURRENDERS for additional restrictions. This Transfers section does not apply to transfers under the DCA Plus program . See 3. FIXED ACCOUNT AND DCA PLUS ACCOUNTS . 13 Surrenders During the accumulation period: · the gross dollar amount to be surrendered must be specified; · surrendered amounts may be subject to surrender charges : · for Contracts without the Premium Payment Credit Rider, the maximum surrender charge is 6% of the amount(s) surrendered; or · for Contracts with the Premium Payment Credit Rider, the maximum surrender charge is 8% of the amount(s) surrendered; · full surrender of your Contract may be subject to an annual Contract fee; · during a contract year , each partial surrender that is less than the Free Surrender Amount is not subject to a surrender charge ; and · surrenders before age 59½ may involve an income tax penalty (see 10. FEDERAL TAX MATTERS ). During the annuitization period, surrenders are not allowed. See 6. TRANSFERS AND SURRENDERS for additional information. Charges and Deductions · No sales charge is deducted from premium payments at the time received. However, the Contract may impose a surrender charge on surrenders greater than the Free Surrender Amount. · A contingent deferred surrender charge is imposed on certain total or partial surrenders. · An annual mortality and expense risks charge equal to 1.25% of amounts in the Separate Account divisions is imposed daily. · The optional riders are available at an additional cost · Premium Payment Credit Rider – The current annual rider charge is 0.60% of the average daily accumulated value in the Separate Account divisions , deducted daily (with no reduction of the Fixed Account interest rate). The maximum annual rider charge is 0.60% of the average daily accumulated value in the Separate Account divisions , deducted daily (with a reduction of up to 0.60% of the Fixed Account interest rate). · Principal Income Builder 3 – For applications signed on or after August 1, 2013, in states that have approved the most recent version, the current annual rider charge is 1.05% of the average For Life withdrawal benefit base, deducted quarterly. The maximum annual rider charge is 1.65%. · Principal Income Builder 10 – For applications signed on or after August 1, 2013, in states that have approved the most recent version, the current annual rider charge is 1.20% of the average Investment Back withdrawal benefit base, deducted quarterly. The maximum annual rider charge is 2.00%. · An annual Separate Account administration charge equal to 0.15% of amounts in the Separate Account divisions is imposed daily. · There are underlying mutual fund expenses. More detailed information about the underlying mutual fund expenses may be found in the current prospectus for each underlying mutual fund . · Contracts with an accumulated value of less than $30,000 are subject to an annual fee of the lesser of $30 or 2% of the accumulated value . Currently we do not charge the annual fee if your accumulated value is $30,000 or more. If you own more than one variable annuity contract with us, then all the contracts you own or jointly own are aggregated on each contract’s anniversary to determine if the $30,000 minimum has been met and whether that contract will be charged. · Certain states and local governments impose a premium tax. We reserve the right to deduct the amount of the tax from premium payments or the accumulated value . See 2. CHARGES AND DEDUCTIONS for additional information. Annuity Benefit Payments You may choose from several fixed annuity benefit payment options which are described in 7.THE ANNUITIZATION PERIOD . Payments are made to the owner (or beneficiary depending on the annuity benefit payment option selected). You should carefully consider the tax implications of each annuity benefit payment option. See 7.THE ANNUITIZATION PERIOD and 10. FEDERAL TAX MATTERS . 14 Death Benefit The standard death benefit is only available for contracts without a GMWB rider and generally is the greatest of accumulated value , the total of premium payments minus an adjustment for surrenders, or the highest value on any Contract anniversary wholly divisible by seven. See 8. DEATH BENEFIT for more details. If the o wner dies before the a nnuitization date , a death benefit is payable. The death benefit may be paid as a single payment or under an annuity benefit payment option. If no election is made within the required of time, the full amount will be paid in a lump sum to the applicable state. Once the money is paid to the state, the beneficiary will have to contact the state to request additional assistance. If the annuitant dies after the a nnuitization date , payments will continue only as provided by the annuity benefit option in effect. The sole death benefit provided when you have a GMWB rider is: Principal Income Builder 3 – beneficiary receives the GMWB Death Benefit. Principal Income Builder 10 - allows the beneficiary(ies) to elect a) the GMWB Death Benefit, or b) the Investment Back remaining withdrawal benefit base as a series of payments. 8. DEATH BENEFIT and 7. THE ANNUITIZATION PERIOD. Examination Offer Period (free look) You may return the Contract during the examination offer period, which is generally 10 days from the date you receive the Contract. The examination offer period may be longer in certain states. · The amount refunded will be a full refund of your accumulated value plus any Contract charges and premium taxes you paid unless state law requires otherwise. The underlying mutual fund fees and charges are not refunded to you as they are already factored into the Separate Account division value . · The amount refunded may be more or less than the premium payments made. · We recapture the full amount of any premium payment credit or exchange credit. See 1.THE CONTRACT for additional information. Optional Riders Subject to certain conditions, you may elect to add one or more of the available optional riders to your Contract. Not all riders are available in all states or through all broker dealers and may be subject to additional restrictions. Some rider provisions may vary from state to state . We may withdraw or prospectively restrict the availability of any rider at any time. For information regarding availability of any rider, you may contact your registered representative or call us at 1-800-852-4450. The optional riders currently available are: · Premium Payment Credit Rider – This rider applies credits to the accumulated value for premium payments made in contract year one. The surrender charge period is nine years if this rider is elected. · Guaranteed Minimum Withdrawal Benefit riders ( you may only elect one GMWB rider): · Principal Income Builder 3 – This rider allows you to take certain guaranteed annual withdrawals during the Contract accumulation phase, regardless of your Contract accumulated value . This rider includes an annual bonus in the first 3 contract years for not taking withdrawals. Election of this rider results in restriction of your Contract investment options to the more limited GMWB investment options . · Principal Income Builder 10 – This rider allows you to take certain guaranteed annual withdrawals during the Contract accumulation phase, regardless of your Contract accumulated value. This rider includes an annual bonus in the first 10 contract years for not taking withdrawals. Election of this rider results in restriction of your Contract investment options to the more limited GMWB investment options . 15 Termination The Contract will terminate: If no premiums are paid during two consecutive calendar years and the accumulated value (or total premium payments less partial surrenders and applicable surrender charges ) is less than $2,000 unless you have a GMWB rider. If you fully annuitize and your accumulated value on the annuitization date is less than $2,000 or if the amount applied under an annuity benefit payment option is less than the minimum requirement. The GMWB rider will terminate: The date you send us notice to terminate the rider (after the 5th Contract anniversary following the rider effective . The date you fully annuitize, fully surrender or otherwise terminate the Contract. The date the Contract owner is changed ( annuitant is changed if the owner is not a natural person), except when change in owner is due to a spousal continuation of the rider or the removal/addition of a joint life. The date your surviving spouse elects to continue the Contract without this rider (even if prior to the fifth Contract following the rider effective date). The date you make an impermissible change in a covered life. If you have a PIB 10 rider: If the Investment Back remaining withdrawal benefit base and the For Life withdrawal benefit base are both zero. The date the Investment Back remaining withdrawal benefit base is zero and there are no eligible covered lives. If you have the PIB 3 rider, the date the For Life withdrawal benefit base is zero or there are no eligible covered The GMWB Death Benefit will terminate: If you have the PIB 3 rider with an application signature date on or after August 1, 2013, and you terminate the PIB 3 rider (state variations may apply). If you have the PIB 10 rider with an application signature date on or after August 1, 2013, and you terminate the PIB 10 rider (state variations may apply). 16 1. THE CONTRACT The Principal Investment Plus Variable Annuity is significantly different from a fixed annuity. As the owner of a variable annuity, you assume the risk of investment gain or loss (as to amounts in the Separate Account divisions ) rather than the Company. The Separate Account division value under a variable annuity is not guaranteed and varies with the investment performance of the underlying mutual funds . Based on your investment objectives, you direct the allocation of premium payments and accumulated values . There can be no assurance that your investment objectives will be achieved. How to Buy a Contract If you want to buy a Contract, you must submit an application and make an initial premium payment . If you are buying the Contract to fund a SIMPLE-IRA or SEP, an initial premium payment is not required at the time you send in the application. If the application is complete and the Contract applied for is suitable, the Contract is issued. If the completed application is received in good order , the initial premium payment is credited within two valuation days after the later of receipt of the application or receipt of the initial premium payment at our home office . If the initial premium payment is not credited within five valuation days , it is refunded unless we have received your permission to retain the premium payment until we receive the information necessary to issue the Contract. The date the Contract is issued is the contract date . The contract date is the date used to determine contract year s, regardless of when the Contract is delivered. Tax-qualified retirement arrangements, such as IRAs, SEPs, and SIMPLE-IRAs, are tax-deferred. You derive no additional benefit from the tax deferral feature of the annuity. Consequently, an annuity should be used to fund an IRA or other tax qualified retirement arrangement to benefit from the annuity’s features other than tax deferral. These features may include guaranteed lifetime income, death benefits without surrender charges , guaranteed caps on fees, and the ability to make scheduled transfers among investment options without transaction fees. Premium Payments · The initial premium payment must be at least $5,000 for non-qualified contracts . · The initial premium payment must be at least $2,000 for all other contracts. · If you are making premium payments through a payroll deduction plan or through a bank (or similar financial institution) account under an automated investment program, your initial and subsequent premium payments must be at least $100. · All premium payments are subject to a surrender charge period that begins in the contract year each premium payment is received. · Subsequent premium payments must be at least $500 and can be made until the annuitization date . · Premium payments are to be made by personal or financial institution check (for example, a cashier’s check). We reserve the right to refuse any premium payment that we feel presents a fraud or money laundering risk. Examples of the types of premium payments we will not accept are cash, money orders, starter checks, travelers checks, credit card checks, and foreign checks. · If you are a member of a retirement plan covering three or more persons, the initial and subsequent premium payments for the Contract must average at least $100 and cannot be less than $50. · The total sum of all premium payments for a Contract may not be greater than $2,000,000 (maximum premium limit) without our prior approval. For further information, please call 1-800-852-4450. · We reserve the right to treat all of your and/or your spouse’s Principal deferred variable annuity contracts, with a guaranteed minimum withdrawal benefit rider attached, as one contract for purposes of determining whether you have exceeded the maximum premium limit (without home office approval). · Additional premium restrictions may apply to Contracts with a guaranteed minimum withdrawal benefit rider. See 4. LIVING BENEFIT - GUARANTEED MINIMUM WITHDRAWAL BENEFIT (GMWB) · The Company reserves the right to increase the minimum amount for each premium payment with advance notice . · Premium payments are credited on the basis of the unit value next determined after we receive a premium payment . · The state of Washington does not allow premium payments to be made after the first contract year on Contracts issued with the Premium Payment Credit Rider. See 5. PREMIUM PAYMENT CREDIT RIDER for more information. · If no premium payments are made during two consecutive calendar years and the accumulated value is less than $2,000, we reserve the right to terminate the Contract. See 9. ADDITIONAL INFORMATION ABOUT THE CONTRACT. 17 Allocating Premium Payments On your application, you direct how your premium payments will be allocated to the investment options . Allocations must be in percentages. Percentages must be in whole numbers and total 100%. Subsequent premium payments are allocated according to your then current allocation instructions. Changes to the allocation instructions are made without charge. A change is effective on the next valuation period after we receive your new instructions in good order . You can change the current allocations and future allocation instructions by: mailing your instructions to us; calling us at 1-800-852-4450 (if telephone privileges apply); faxing your instructions to us at 1-866-894-2093; or visiting www.principal.com. Changes to premium payment allocations do not result in the transfer of any existing investment option values . You must provide specific instructions to transfer existing accumulated value s. We currently not charge a transaction fee for these transfers but reserve the right to charge such a fee in the future. Premium payments are credited on the basis of the unit value next determined after we receive a premium Principal Variable Annuity Exchange Offer (exchange offer) Original owner s of an eligible Principal variable annuity contract may elect to exchange their Principal variable annuity contract (old contract) for a new Principal Investment Plus Variable Annuity contract ("new contract") subject to the exchange offer terms and conditions. To determine if it is in your best interest to participate in the exchange offer, we recommend that you consult with your tax advisor and financial professional before electing to participate in the exchange offer. You are eligible to participate in the exchange offer when: your old contract is not subject to any surrender charges ; and the exchange offer is available in your state. Currently, there is no closing date for the exchange offer. We reserve the right, however, to modify the exchange offer commencement date and to modify or terminate the exchange offer upon reasonable written notice to you . See APPENDIX A for further details about the exchange offer. Exchange Credit (for exchanges from our fixed deferred annuities) If you own a fixed deferred annuity issued by us and are no longer subject to surrender charges , you may transfer the accumulated value , without charge, to the Contract described in this prospectus. We will add 1% of the fixed annuity contracts surrender value at the time of exchange to this Contracts accumulated value . There is no charge or cost to you for this exchange credit. This exchange credit is allocated among the Contracts investment options in the same ratio as your allocation of premium payments . The credit is treated as earnings. NOTE: The exchange may not be suitable for you if you do not want to accept market risk. Fixed deferred annuities provide a fixed rate of accumulation. This Contract provides Separate Account divisions . The value of this Contract will increase or decrease depending on the investment performance of the Separate Account divisions you select. NOTE: The charges and provisions of a fixed annuity contract and this Contract differ. The charges for this Contract are typically higher than charges for a fixed annuity and will increase further if you elect the Premium Payment Credit Rider, a GMWB rider or other optional rider. In some instances, your existing fixed annuity contract may have benefits that are not available under this Contract. NOTE: This exchange credit may not be available in all states. In addition, we reserve the right to change or discontinue the exchange credit. You may obtain more specific information regarding the exchange credit from your registered representative or by calling us at 1-800-852-4450. 18 Right to Examine the Contract (free look) It is important to us that you are satisfied with the purchase of your Contract. Under state law, you have the right to return the Contract for any reason during the examination offer period (a “free look”). The examination offer period is the later of 10 days after the Contract is delivered to you , or such later date as specified by applicable state law. Although we currently allocate your initial premium payments to the investment options you have selected, during times of economic uncertainty and with prior notice to you , we may exercise our right to allocate initial premium payments to the Money Market division during the examination offer period. If your initial premium payments are allocated to the Money Market division and the free look is exercised, you will receive the greater of premium payments or the accumulated value . In California, for owner s age 60 or older, we allocate initial premium payments to the Money Market division during the examination offer period unless you elect to immediately invest in the allocations you selected. If your premium payments were allocated to the Money Market division , after the free look period ends, your accumulated value will be converted into unit s of the division(s) according to your allocation instructions. The unit s allocated will be based on the unit value next determined for each division . To exercise your free look, you must send the Contract and a written request to us postmarked before the close of business on the last day of the examination offer period. If you properly exercise your free look, we will cancel the Contract. In the states that require us to return your premium payments , we will return the greater of your premium payments or accumulated value . In all states we will return at least your accumulated value plus any premium tax charge deducted, and minus any applicable federal and state income tax withholding. The amount returned may be higher or lower than the premium payment(s) applied during the examination offer period. If you are purchasing this Contract to fund an IRA, SIMPLE-IRA, or SEP-IRA and you return it on or before the seventh day of the examination offer period, we will return the greater of: the total premium payment(s) made; or your accumulated value plus any premium tax charge deducted, less any applicable federal and state income tax withholding and depending upon the state in which the Contract was issued, any applicable fees and charges. You may obtain more specific information regarding the free look from your registered representative or by calling at 1-800-852-4450. Accumulated Value The accumulated value of your Contract is the total of the Separate Account division value plus the DCA Plus account(s) value plus the Fixed Account value . The DCA Plus accounts and Fixed Account are described in the section titled 3. FIXED ACCOUNT AND DCA PLUS ACCOUNTS . There is no guaranteed minimum Separate Account division value . The value reflects the investment experience of the divisions that you choose and also reflects your premium payments , partial surrenders, surrender charges , partial annuitizations and the Contract expenses deducted from the Separate Account. The Separate Account division value changes from day to day. To the extent the accumulated value is allocated to the Separate Account divisions , you bear the investment risk. At the end of any valuation period , your Contract’s value in a division is: · the number of unit s you have in a division multiplied by · the value of a unit in the division . The number of unit s is equal to the total unit s purchased by allocations to the division from: · your initial premium payment ; · subsequent premium payments ; · your exchange credit; · premium payment credits; and · transfers from another investment option minus unit s sold: · for partial surrenders and/or partial annuitizations from the division ; · as part of a transfer to another division or the Fixed Account ; and · to pay Contract charges and fees (not deducted as part of the daily unit value calculation). 19 Unit value s are calculated each valuation date at the close of normal trading of the NYSE. To calculate the unit value of a division , the unit value from the previous valuation date is multiplied by the divisions net investment factor for the current v aluation period . The number of unit s does not change due to a change in unit value . The net investment factor measures the performance of each division . The net investment factor for a valuation period is [(a plus b) divided by (c)] minus d where: a the share price (net asset value) of the underlying mutual fund at the end of the valuation period ; b the per share amount of any dividend* (or other distribution) made by the mutual fund during the valuation period ; c the share price (net asset value) of the underlying mutual fund at the end of the previous valuation period ; and d the daily charge for Total Separate Account Annual Expenses and any Optional Riders, if applicable. The daily charge is calculated by dividing the annual amount of these expenses by 365 and multiplying by the number of days in the valuation period . * When an investment owned by an underlying mutual fund pays a dividend, the dividend increases the net asset value of a share of the underlying mutual fund as of the date the dividend is recorded. As the net asset value of a share of an underlying mutual fund increases, the unit value of the corresponding division also reflects an increase. Payment of a dividend under these circumstances does not increase the number of unit s you own in the division . The Company reserves the right to terminate a Contract and send you the accumulated value if no premiums are paid during two consecutive calendar years and the accumulated value (or total premium payments less partial surrenders and applicable surrender charges ) is less than $2,000 unless you have a GMWB rider. The Company will first notify you of its intent to exercise this right and give you 60 days to increase the accumulated value to at least $2,000. Telephone and Internet Services If you elect telephone services or you elect internet services and satisfy our internet service requirements (which are designed to ensure compliance with federal UETA and E-SIGN laws), instructions for the following transactions may be given to us via the telephone or internet: make premium payment allocation changes; set up Dollar Cost Averaging (DCA) scheduled transfers ; make transfers ; and make changes to Automatic Portfolio Rebalancing (APR) . Neither the Company nor the Separate Account is responsible for the authenticity of telephone service or internet transaction requests. We reserve the right to refuse telephone service or internet transaction requests. You are liable for a loss resulting from a fraudulent telephone or internet order that we reasonably believe is genuine. We follow procedures in an attempt to assure genuine telephone service or internet transactions. If these procedures are not followed, we may be liable for loss caused by unauthorized or fraudulent transactions. The procedures may include recording telephone service transactions, requesting personal identification (for example, name, address, security phrase, password, daytime telephone number, or birth date) and sending written confirmation to your address of record. Instructions received via our telephone services and/or the internet are binding on both owner s if the Contract is jointly owned. If the Contract is owned by a business entity or a trust, an authorized individual (with the proper password) may use telephone and/or internet services. Instructions provided by the authorized individual are binding on the owner . We reserve the right to modify or terminate telephone service or internet transaction procedures at any time. Whenever reasonably feasible, we will provide you with prior notice (by mail or by email, if previously authorized by you ) if we modify or terminate telephone service or internet transaction procedures. In some instances, it may not be reasonably feasible to provide prior notice if we modify or terminate telephone service or internet transaction procedures; however, any modification or termination will apply to all Contract owners in a non-discriminatory fashion. 20 Telephone Services Telephone services are available to you . Telephone services may be declined on the application or at any later date by providing us with written notice . You may also elect telephone authorization for your registered representative by providing us written notice . If you elect telephone privileges, instructions may be given by calling us at 1-800-852-4450 while we are open for business (generally, between 8 a.m. and 6 p.m. Eastern Time on any day that the NYSE is open). that are in good order and received by us before the close of a valuation period will receive the price next determined (the value as of the close of that valuation period ). that are in good order and received by us after the close of a valuation period will receive the price next determined (the value as of the close of the next valuation period ). that are not in good order when received by us will be effective the next valuation date that we receive good order instructions. Internet Internet services are available to you if you register for a secure login on the Principal Financial Group web site, www.principal.com. You may also elect internet authorization for your registered representative by providing us written notice . If you register for internet privileges, instructions that are in good order and received by us before the close of a valuation period will receive the price next determined (the value as of the close of that valuation period ). that are in good order and received by us after the close of a valuation period will receive the price next determined (the value as of the close of the next v aluation period ). that are not in good order when received by us will be effective the next valuation day that we receive good order instructions. 2. CHARGES AND DEDUCTIONS Certain charges are deducted under the Contract. If the charge is not sufficient to cover our costs, we bear the loss. If the expense is more than our costs, the excess is profit to the Company. We expect a profit from all the fees and charges listed below, except the Annual Fee, Transaction Fee and Premium Tax. For a summary, see SUMMARY OF EXPENSE INFORMATION . In addition to the charges under the Contract, there are also deductions from and expenses paid out of the assets of the underlying mutual funds which are described in the underlying mutual funds  prospectuses. Surrender Charge No sales charge is collected or deducted when premium payments are applied under the Contract. A surrender charge is assessed on certain total or partial surrenders. The amounts we receive from the surrender charge are used to cover some of the expenses of the sale of the Contract (primarily commissions, as well as other promotional or distribution expenses). If the surrender charge collected is not enough to cover the actual costs of distribution, the costs are paid from the Companys General Account assets which include profit, if any, from the mortality and expense risks charge. NOTE: If you plan to make multiple premium payments , you need to be aware that each premium payment has its own surrender charge period (shown below). The surrender charge for any total or partial surrender is a percentage of all premium payments surrendered which were received by us during the contract year s prior to the surrender. The applicable percentage which is applied to the premium payments surrendered is determined by the following tables. 21 Surrender charge for Contracts without the Premium Payment Credit Rider (as a percentage of amounts surrendered): Number of completed contract years Surrender charge applied to all since each premium payment premium payments received in was made that contract year 0 (year of premium payment ) 6% 1 6% 2 6% 3 5% 4 4% 5 3% 6 2% 7 and later 0% Surrender Charge for Contracts with the Premium Payment Credit Rider (as a percentage of amounts surrendered): Number of completed contract years Surrender charge applied to all since each premium payment premium payments received in was made that contract year 0 (year of premium payment ) 8% 1 8% 2 7% 3 6% 4 5% 5 4% 6 3% 7 2% 8 1% 9 and later 0% Each premium payment begins in year 0 for purposes of calculating the percentage applied to that premium payment . However, premium payments are added together by contract year for purposes of determining the applicable surrender charge . If your contract year begins April 1 and ends March 31 the following year, all premium payments received during that period are considered to have been made in that contract year . NOTE: Regarding Contracts written in the states of Alabama, Massachusetts, and Washington: · For Contracts without the Premium Payment Credit Rider, surrender charges are applicable only to premium payments made in the first three contract years . · For Contracts with the Premium Payment Credit Rider, surrender charges are applicable only to premium payments made in the first contract year . For purpose of calculating surrender charges , we assume that surrenders and transfers are made in the following order: first from premium payments no longer subject to a surrender charge ; then from the free surrender privilege (first from the earnings, then from the oldest premium payments (i.e., on a first-in, first-out basis)) described below; and then from premium payments subject to a surrender charge on a first-in, first-out basis. NOTE: Partial surrenders may be subject to both a surrender charge and a transaction fee. Free Surrender Amount The free surrender amount may be surrendered without a charge. This amount is the greater of: earnings in the Contract (earnings equal accumulated value less unsurrendered premium payments as of the date of the surrender); or 10% of the premium payments , decreased by any partial surrenders and partial annuitizations since the last Contract anniversary . 22 Any amount not taken under the free surrender amount in a contract year is not added to the amount available under the free surrender amount for any following contract year (s). Unscheduled partial surrenders of the free surrender amount may be subject to the transaction fee (see Transaction Fee ). When Surrender Charges Do Not Apply The surrender charge does not apply to: amounts applied under an annuity benefit payment option; or payment of any death benefit, however, the surrender charge does apply to premium payments made by a surviving spouse after an owner s death; or amounts distributed to satisfy the minimum distribution requirement of Section 401(a)9 of the Internal Revenue Code, provided that the amount surrendered does not exceed the minimum distribution amount which would have been calculated based on the value of this Contract alone; or an amount transferred from a Contract used to fund an IRA to another annuity contract issued by the Company to fund an IRA of the participants spouse when the distribution is made pursuant to a divorce decree. Waiver of Surrender Charge Rider This rider is automatically added to the Contract at issue (subject to state approval and state variations may apply). There is no charge for this benefit. This rider waives the surrender charge on surrenders made after the first Contract anniversary if the owner or annuitant has a critical need. A critical need includes confinement to a health care facility, terminal illness diagnosis, or total and permanent disability. The benefits are available for a critical need if the following conditions are met: the owner or annuitant has a critical need; and the critical need did not exist before the contract date . For the purposes of this rider, the following definitions apply: health care facility  a licensed hospital or inpatient nursing facility providing daily medical treatment and keeping daily medical records for each patient (not primarily providing just residency or retirement care). This does not include a facility owned or operated by the owner , annuitant or a member of their immediate family. If the critical need is confinement to a health care facility, the confinement must continue for at least 60 consecutive days after the contract date and the surrender must occur within 90 days of the confinements end. Notice must be provided within 90 days after confinement ends. terminal illness  sickness or injury that results in the owner s or annuitant s life expectancy being 12 months or less from the date notice to receive a distribution from the Contract is received by the Company. total and permanent disability  the owner or annuitant is unable to engage in any occupation for pay or profit due to sickness or injury. Transaction Fee To assist in covering our administration costs, we reserve the right to charge a transaction fee of the lesser of $25 or 2% of each unscheduled partial surrender after the 12th unscheduled partial surrender in a contract year . The transaction fee would be deducted from the accumulated value remaining in the investment option(s) from which the amount is surrendered, on a pro rata basis. To assist in covering our administration costs or to discourage market timing, we also reserve the right to charge a transaction fee of the lesser of $30 or 2% of each unscheduled transfer after the first unscheduled transfer in a contract year . The transaction fee would be deducted from the investment option(s) from which the amount is transferred, on a pro rata basis. If we elect to begin charging for the transaction fees, we will provide you with advance written notice . 23 Premium Taxes We reserve the right to deduct an amount to cover any premium taxes imposed by states or other jurisdictions. If we elect to begin deducting any premium taxes, we will provide you with advance written notice . Any deduction is made from either a premium payment when we receive it, or the accumulated value when you request a surrender (total or partial) or you request application of the accumulated value (full or partial) to an annuity benefit payment option. Premium taxes range from 0% in most states to as high as 3.50%. Annual Fee Contracts with an accumulated value of less than $30,000 are subject to an annual Contract fee of the lesser of $30 or 2% of the accumulated value . Currently, we do not charge the annual fee if your accumulated value is $30,000 or more. If we elect to begin charging the annual fee if your accumulated value is $30,000 or more, we will provide you with advance written notice . If you own more than one variable annuity contract with us, all the Contracts you own or jointly own are aggregated, on each Contracts anniversary , to determine if the $30,000 minimum has been met and whether that Contract will be charged. The fee is deducted from the investment option that has the greatest value. The fee is deducted on each Contract anniversary and upon total surrender of the Contract. The fee assists in covering administration costs, primarily costs to establish and maintain the records which relate to the Contract. Separate Account Annual Expenses Mortality and Expense Risks Charge We assess each division with a daily charge for mortality and expense risks. The annual rate of the charge is 1.25% of the average daily net assets of the Separate Account divisions . We agree not to increase this charge for the duration of the Contract. This charge is assessed only prior to the annuitization date . This charge is assessed daily when the value of a unit is calculated. This charge is intended to compensate us for the mortality risk on the Contract. We have a mortality risk in that we guarantee payment of a death benefit in a single payment or under an annuity benefit payment option. We do not impose a surrender charge on a death benefit payment, which is an additional mortality risk. This charge is also intended to cover our expenses, primarily related to operation of the Contract, including furnishing periodic Contract statements, confirmations and other customer communications; preparation and filing of regulatory documents (such as this prospectus); preparing, distributing and tabulating proxy voting materials related to the underlying mutual funds ; and providing computer, actuarial and accounting services. If the mortality and expense risks charge is not enough to cover our costs, we bear the loss. If the mortality and expense risks charge is more than our costs, the excess is profit to the Company. Administration Charge We assess each division with a daily Separate Account administration charge. The annual rate of the charge is 0.15% of the average daily net assets of the Separate Account divisions . This charge is assessed only prior to the annuitization date . This charge is assessed daily when the value of a unit is calculated. The administration charge is intended to cover our costs for administration of the Contract that are not covered in the mortality and expense risk charge, above. If the administration charge is not enough to cover our costs, we bear the loss. If the administration charge is more than our costs, the excess is profit to the Company. 24 Charges for Rider Benefits Currently Available Subject to certain conditions, you may add one or more of the following optional riders to your Contract. Please contact your registered representative or call us at 1-800-852-4450 if you have any questions. Premium Payment Credit Rider The maximum annual charge for this rider is 0.60% of the average daily net assets of the Separate Account divisions and a reduction of 0.60% of the Fixed Account interest rate. We currently impose the maximum charge against the average daily net assets of the Separate Account divisions , but do not currently impose the Fixed Account interest rate reduction. We will provide prior written notice in the event that we decide to exercise our right to reduce the Fixed Account interest rate. If you elect the Premium Payment Credit Rider, the rider charge is assessed until completion of your 8th contract year (and only prior to the a nnuitization date ) even if the credit(s) have been recovered. This charge is assessed daily against the Separate Account division values in the same manner as the mortality and expense risks charge, above. After the 8th Contract anniversary , your Contract accumulated value is moved to unit s in your chosen divisions that do not include this rider charge. This move of division units will not affect your accumulated value . It will, however, result in a smaller number of division units but those unit s will have a higher unit value . We will notify you when the division units move because of discontinuation of the rider charge. The rider charge is intended to cover our cost for the credit(s). Principal Income Builder 3 (PIB 3) Rider For applications signed on or after August 1, 2013, in states where the rider charge increase has been approved, the current annual charge for the rider is 1.05% of the average quarterly For Life withdrawal benefit base. The charge is calculated and deducted from your accumulated value at the end of the calendar quarter at a quarterly rate of 0.2625%, based on the average quarterly For Life withdrawal benefit base during the calendar quarter. For applications signed on or after August 1, 2013, in states where the rider charge has not been approved, the current annual charge for the rider is 0.95% of the average quarterly For Life withdrawal benefit base. The charge is calculated and deducted from your accumulated value at the end of the calendar quarter at a quarterly rate of 0.2375%, based on the average quarterly For Life withdrawal benefit base during the calendar quarter. The average quarterly For Life withdrawal benefit base is equal to (1) the For Life withdrawal benefit base at the beginning of the calendar quarter plus (2) the For Life withdrawal benefit base at the end of the calendar quarter, and this sum is divided by two. There may be times when the sum of the four quarterly fee amounts is different than the fee amount if we calculated it annually. For example, if your withdrawal benefit base is changed on your Contract anniversary , the fee for that calendar quarter will vary from the other quarters. For existing contracts, advance notice will be sent if the rider charge will increase. Before the effective date of the rider charge increase, you have the following options: Accept the increased rider charge and continue to be eligible to receive a GMWB Step-Up at each rider anniversary ; or Decline the increased rider charge by sending us notice that you are opting out of the GMWB Step-Up and electing to remain at your current rider charge. Once you opt out of the GMWB Step-Up, you will no longer be eligible for any future GMWB Step-Ups and the feature cannot be added back to this rider. At the end of each calendar quarter (or on the next valuation date , if the calendar quarter ends on a non- valuation date ), the rider charge is deducted through the redemption of unit s from your accumulated value in the same proportion as the surrender allocation percentages. If this rider is purchased after the beginning of a calendar quarter, the rider charge is prorated according to the number of days this rider is in effect during the calendar quarter. Upon termination of this rider, the rider charge will be based on the number of days this rider is in effect during the calendar quarter. We reserve the right to increase the rider charge up to the maximum annual charge. The maximum annual charge is 1.65% (0.4125% quarterly) of the average quarterly For Life withdrawal benefit base. The rider charge is intended to reimburse us for the cost of the protection provided by this rider. 25 Principal Income Builder 10 (PIB 10) Rider For applications signed on or after August 1, 2013, in states where the rider charge increase has been approved, the current annual charge for the rider is 1.20% of the average quarterly For Life withdrawal benefit base. The charge is calculated and deducted from your accumulated value at the end of the calendar quarter at a quarterly rate of 0.3000%, based on the average quarterly For Life withdrawal benefit base during the calendar quarter. For applications signed on or after August 1, 2013, in states where the rider charge has not been approved, the current annual charge for the rider is 1.10% of the average quarterly For Life withdrawal benefit base. The charge is calculated and deducted from your accumulated value at the end of the calendar quarter at a quarterly rate of 0.2750%, based on the average quarterly For Life withdrawal benefit base during the calendar quarter. The average quarterly Investment Back withdrawal benefit base is equal to (1) the Investment Back withdrawal benefit base at the beginning of the calendar quarter plus (2) the Investment Back withdrawal benefit base at the end of the calendar quarter, and this sum is divided by two. There may be times when the sum of the four quarterly fee amounts is different than the fee amount if we calculated it annually. For example, if your withdrawal benefit base is changed on your Contract anniversary , the fee for that calendar quarter will vary from the other quarters. For existing contracts, advance notice will be sent if the rider charge will increase. Before the effective date of the rider charge increase, you have the following options: Accept the increased rider charge and continue to be eligible to receive a GMWB Step-Up at each rider anniversary ; or Decline the increased rider charge by sending us notice that you are opting out of the GMWB Step-Up and electing to remain at your current rider charge. Once you opt out of the GMWB Step-Up, you will no longer be eligible for any future GMWB Step-Ups and the feature cannot be added back to this rider. At the end of each calendar quarter (or on the next valuation date , if the calendar quarter ends on a non- valuation date ), the rider charge is deducted through the redemption of unit s from your accumulated value in the same proportion as the surrender allocation percentages. If this rider is purchased after the beginning of a calendar quarter, the rider charge is prorated according to the number of days this rider is in effect during the calendar quarter. Upon termination of this rider, the rider charge will be based on the number of days this rider is in effect during the calendar quarter. We reserve the right to increase the rider charge up to the maximum annual charge. The maximum annual charge is 2.00% (0.5000% quarterly) of the average quarterly Investment Back withdrawal benefit base. The rider charge is intended to reimburse us for the cost of the protection provided by this rider. Special Provisions for Group or Sponsored Arrangements Where permitted by state law, Contracts may be purchased under group or sponsored arrangements as well as on an individual basis. Group Arrangement – program under which a trustee, employer or similar entity purchases Contracts covering a group of individuals on a group basis. Sponsored Arrangement – program under which an employer permits group solicitation of its employees or an association permits group solicitation of its members for the purchase of Contracts on an individual basis. The charges and deductions described above may be reduced or eliminated for Contracts issued in connection with group or sponsored arrangements. The rules in effect at the time the application is approved will determine if reductions apply. Reductions may include but are not limited to sales of Contracts without, or with reduced, mortality and expense risks charges, annual fees or surrender charges . Eligibility for and the amount of these reductions are determined by a number of factors, including the number of individuals in the group, the amount of expected premium payments , total assets under management for the owner , the relationship among the group’s members, the purpose for which the Contract is being purchased, the expected persistency of the Contract, and any other circumstances which, in our opinion, are rationally related to the expected reduction in expenses. Reductions reflect the reduced sales efforts and administration costs resulting from these arrangements. We may modify the criteria for and the amount of the reduction in the future. Modifications will not unfairly discriminate against any person, including affected owners and other owners with contracts funded by the Separate Account. 26 3. FIXED ACCOUNT AND DCA PLUS ACCOUNTS This prospectus is intended to serve as a disclosure document only for the Contract as it relates to the Separate Account and contains only selected information regarding the Fixed Account and DCA Plus accounts . The Fixed Account and the DCA Plus accounts are a part of our general account. Because of exemptions and exclusions contained in the Securities Act of 1933 and the Investment Company Act of 1940, the Fixed Account , the DCA Plus accounts , and any interest in them, are not subject to the provisions of these acts. As a result the SEC has not reviewed the disclosures in this prospectus relating to the Fixed Account and the DCA Plus accounts . However, disclosures relating to them are subject to generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses. Our obligations with respect to the Fixed Account and DCA Plus accounts are supported by our general account. The general account is the assets of the Company other than those assets allocated to any of our Separate Accounts. Subject to applicable law, we have sole discretion over the assets in the general account. Separate Account expenses are not assessed against any Fixed Account or DCA Plus account values. You can obtain more information concerning the Fixed Account and DCA Plus accounts from your registered representative or by calling us at 1-800-852-4450. We reserve the right to refuse premium payment allocations and transfers from the other investment options to the Fixed Account and premium payment allocations to the DCA Plus accounts . We will send you a written notice at least 30 days prior to the date we exercise this right. We will also notify you if we lift such restrictions. Fixed Account The Company guarantees that premium payments allocated and amounts transferred to the Fixed Account earn interest at the interest rate in effect on the date premium payments are received or amounts are transferred. This rate applies to each premium payment or amount transferred through the end of the contract year . Each Contract anniversary , we declare a renewal interest rate that applies to the Fixed Account value in existence at that time. This rate applies until the end of the contract year . Interest is earned daily and compounded annually at the end of each contract year . Once credited, the interest is guaranteed and becomes part of the Fixed Account value from which deductions for fees and charges may be made. NOTE: We reserve the right to reduce the Fixed Account interest rate by up to 0.60% if you elect the Premium Payment Credit Rider. NOTE: Transfers and surrenders from the Fixed Account are subject to certain limitations as to frequency and amount. See 6. TRANSFERS AND SURRENDERS. NOTE: We may defer payment of surrender proceeds payable out of the Fixed Account for up to six months. See 9. ADDITIONAL INFORMATION ABOUT THE CONTRACT . Fixed Account Value Your Fixed Account value on any valuation date is equal to: premium payments or credits allocated to the Fixed Account ; plus any transfers to the Fixed Account from the other investment options ; plus interest credited to the Fixed Account ; minus any surrenders or applicable surrender charges or partial annuitizations from the Fixed Account ; minus any transfers to the Separate Account. Dollar Cost Averaging Plus Program (DCA Plus Program) Premium payments allocated to the DCA Plus accounts earn the interest rate in effect at the time each premium payment is received. A portion of your DCA Plus account value is periodically transferred (on the 28th of each month) to Separate Account divisions or to the Fixed Account . If the 28th is not a valuation date , the transfer occurs on the next valuation date . The transfers are allocated according to your DCA Plus allocation instructions. Transfers into a DCA Plus account are not permitted. There is no charge for participating in the DCA Plus program . NOTE: If you elect the Premium Payment Credit Rider, you may not participate in the DCA Plus program . 27 DCA Plus Premium Payments You may enroll in the DCA Plus program by allocating a minimum premium payment of $1,000 into a DCA Plus account and selecting investment options into which transfers will be made. Subsequent premium payments of at least $1,000 are permitted. You can change your DCA Plus allocation instructions during the transfer period. Automatic Portfolio Rebalancing does not apply to DCA Plus accounts . DCA Plus premium payments receive the fixed interest rate in effect on the date each premium payment is received by us. The fixed interest rate remains in effect for the remainder of the 6-month or 12-month DCA Plus program . Selecting a DCA Plus Account DCA Plus accounts are available in either a 6-month transfer program or a 12-month transfer program. The 6-month transfer program and the 12-month transfer program generally will have different credited interest rates. You may enroll in both a 6-month and 12-month DCA Plus program . However, you may only participate in one 6-month and one 12-month DCA Plus program at a time. Under the 6-month transfer program, all premium payments and accrued interest must be transferred from the DCA Plus account to the selected investment options in no more than 6 months. Under the 12-month transfer program, all premium payments and accrued interest must be transferred to the selected investment options in no more than 12 months. We will transfer an amount each month which is equal to your DCA Plus account value divided by the number of months remaining in your transfer program. For example, if four scheduled transfers remain in the six-month transfer program and the DCA Plus account value is $4,000, the transfer amount would be $1,000 ($4,000 / 4). DCA Plus Transfers Transfers are made from DCA Plus accounts to the investment options according to your allocation instructions. The transfers begin after we receive your premium payment and completed enrollment instructions. Transfers occur on the 28th of the month and continue until your entire DCA Plus account value is transferred. Unscheduled DCA Plus Transfers. You may make unscheduled transfers from DCA Plus accounts to the investment options . A transfer is made, and values determined, as of the end of the valuation period in which we receive your request. DCA Plus Surrenders. You may take scheduled or unscheduled surrenders from DCA Plus accounts . Premium payments earn interest according to the corresponding rate until the surrender date. Surrenders are subject to any applicable surrender charge . 4. LIVING BENEFIT - GUARANTEED MINIMUM WITHDRAWAL BENEFIT (GMWB) NOTE: Prior to August 1, 2013, earlier versions of the Principal Income Builder 3 (PIB 3) and Principal Income Builder 10 (PIB 10) GMWB riders were available. If you are purchasing one of these riders in a state that has not approved the most recent version, see Appendix E for PIB 3 or Appendix F for PIB 10. Consult with your registered representative to determine which states have not approved the most recent version. Guaranteed Minimum Withdrawal Benefit (GMWB) riders are designed to help protect you against the risk of a decrease in the Contract accumulated value due to market declines. The GMWB rider allows you to take certain guaranteed annual withdrawals during the Contract accumulation phase, regardless of your Contract accumulated value . 28 We currently make available two optional GMWB riders, the Principal Income Builder 3 rider and the Principal Income Builder 10 rider. We offer different GMWB riders so you can choose the level of benefits and charges that make the most sense for you . The availability and eligibility requirements of these riders are shown below. Name of Rider PIB 3 PIB 10 Marketing Name Principal Income Builder 3 Principal Income Builder 10 Eligibility The owner (s) (or the annuitant (s) if the owner is not a The owner (s) (or the annuitant (s) if the owner is natural person) must be at least age 45 and younger not a natural person) must be at least age 45 and than age 81 younger than age 81 Previously we have made available other GMWB riders. However, no Contract may have more than one GMWB rider. For a description of these GMWB riders, see PRINCIPAL INVESTMENT PLUS VARIABLE ANNUITY SM (FOR APPLICATIONS SIGNED PRIOR TO AUGUST 1, 2013) Prospectus. You may elect a GMWB rider only when you purchase the Contract. We reserve the right, in our sole discretion, to allow Contract owners to add a rider after issue. If we exercise this right, we will give written notice and our offer will not be unfairly discriminatory. Factors to Consider Before You Buy A GMWB Rider A GMWB rider may be appropriate if you : · Want to protect against the risk that your Contract accumulated value could fall below your investment due to market decline. · Want to benefit from potential annual increases in your rider values that match the growth of your Contract accumulated value . · Want to protect against the risk of you or your spouse outliving your income. A GMWB rider generally will not be appropriate if you : · Do not intend to take any withdrawals from your Contract. · Intend to allocate a significant portion of your Contract accumulated value to the Fixed Account or DCA Plus Account s. · Have an aggressive growth investment objective. · Plan on taking withdrawals that exceed the GMWB withdrawal limits. Before you purchase this rider, you should carefully consider the following: · The features of a GMWB rider may not be purchased separately. As a result, you may pay for rider features that you never use. · If you take withdrawals that exceed a GMWB rider’s withdrawal limits (excess withdrawals), you will shorten the life of the rider, lower the withdrawal benefit payment(s) and/or cause the rider to terminate for lack of value. · A GMWB rider does not guarantee that the withdrawal benefit payment(s) will be sufficient to meet your future income needs. · A GMWB rider is not a guarantee that you will receive any earnings on your premium payments . · A GMWB rider is not a guarantee that your investment is protected against loss of purchasing power due to inflation. · The fee for the GMWB rider may increase over time due to GMWB Step-Ups, but will not exceed the maximum fee. · A GMWB rider restricts your investment options to investment options that reflect a generally balanced investment objective. The Contract’s more aggressive growth investment options are not available if you elect a GMWB rider. · Once elected, you may not terminate the GMWB rider until the 5th Contract anniversary following the rider effective date. You should review the terms of each GMWB rider carefully and work with your registered representative to decide which GMWB rider, if any, is appropriate for you based on a thorough analysis of your particular needs, financial objectives, investment goals, time horizons and risk tolerance. 29 Which GMWB Rider May Be Appropriate for You The Principal Income Builder 3 rider may be appropriate if you : Want to protect against the risk of you or your spouse outliving your income. Want to benefit from potential annual increases in your rider values that match the growth of your Contract accumulated value . Want our lowest-cost GMWB rider. Want to defer taking withdrawals for a shorter period and receive an accelerated GMWB Bonus rate. The PIB 3 Bonus period is 3 years at 7%, 6%, and 5% of premium payments . The Principal Income Builder 10 rider may be appropriate if you : Want to protect against the risk that your Contract accumulated value could fall below your original investment due to market decline. One of the withdrawal options is designed to permit you to recover at least your premium payments . Want to protect against the risk of you or your spouse outliving your income. Want to benefit from potential annual increases in your rider values that match the growth of your Contract accumulated value . Do not plan to take withdrawals for at least 10 years after the rider effective date and want to take advantage of the 10-year GMWB Bonus. The PIB 10 Bonus period is 10 years at 5.00% annually of the premium payments . Are willing to pay a higher cost for the flexibility provided by these features. GMWB Rider Restrictions/Limitations Once elected, the GMWB rider may not be terminated for 5 contract years following the rider effective date. The GMWB rider does not restrict or change your right to take — or not take — withdrawals under the Contract. All withdrawals reduce the Contract accumulated value by the amount withdrawn and are subject to the same conditions, limitations, fees, charges and deductions as withdrawals otherwise taken under the provisions of the Contract; for example, withdrawals will be subject to surrender charges if they exceed the free surrender amount (see 2. CHARGES AND DEDUCTIONS ). However, any withdrawals may have an impact on the value of your rider’s benefits. If you take withdrawals in an amount that exceeds an available withdrawal benefit payment (excess withdrawal), you will shorten the life of the rider, lower the withdrawal benefit payment(s) and/or cause the rider to terminate for lack of value unless you make additional premium payments or a GMWB Step-Up is applied. There is a charge for the GMWB rider which can increase up to the guaranteed maximum charge for the rider (see SUMMARY OF EXPENSE INFORMATION). Election of a GMWB rider results in restriction of your Contract investment options to the more limited GMWB investment options (see GMWB Investment Options). Any ownership change, change of beneficiary or other change before the a nnuitization date which would cause a change in a covered life may result in termination of this rider (see Principal Income Builder 3 Covered Life Change or Principal Income Builder 10 Covered Life Change ). Additional Premium Payments Before your Contract accumulated value is reduced to zero, you may make additional premium payments , subject to the limitations described below. We will not accept additional premium payments once the Contract accumulated value becomes zero. While this rider is in effect, we may limit or not accept additional premium payments if we determine that, as a result of the timing and amounts of your additional premium payments and withdrawals, a limitation is necessary for us to manage the financial risks incurred in providing the GMWB. We also reserve the right to limit or not accept additional premium payments if we are not then offering this benefit for new contracts, or if we are offering a modified version of this benefit for new contracts. We will exercise such reservation of right for all annuity owners in the same class, in a non-discriminatory manner. 30 GMWB Investment Options While a GMWB rider is in effect, the investment options you may select are restricted. The limited investment options available under a GMWB rider (the GMWB investment options ) reflect a balanced investment objective and if your investment goal is aggressive growth, a GMWB rider may not support your investment objective. With GMWB investment options that reflect a balanced investment objective, there is potentially a reduced likelihood that we will have to make GMWB benefit payments when the Contract value goes to zero, reaches the maximum annuitization date , or if there is a death claim. When you purchase a GMWB rider, you must allocate 100% of your Separate Account division value to one of the available Separate Account GMWB investment options . Any future premium payments are allocated to the GMWB investment option your Separate Account division value is invested in at the time of the new premium payments . The available GMWB investment options are: Diversified Growth Account; or Diversified Balanced Account; or Diversified Income Account. For more information about the Diversified Growth, Diversified Balanced Account, and Diversified Income Account, see the underlying fund’s prospectus provided with this prospectus . You may allocate premium payments and transfer Contract accumulated value to the Fixed Account . You may also allocate new premium payments to the DCA Plus accounts . Such allocations and transfers are subject to the provisions of your Contract. See 3. FIXED ACCOUNT AND DCA PLUS ACCOUNTS . We reserve the right to modify the list of available GMWB investment options , subject to compliance with applicable regulations. Changes or restrictions will apply only to new purchasers of the Contract or to you if you transfer out of a GMWB investment option and wish to transfer back to that GMWB investment option. You must stay invested in the GMWB investment options as long as the GMWB rider is in effect. Note, the rider may not be terminated for 5 contract years following the rider effective date. See APPENDIX B for information regarding GMWB investment options . Overview of Principal Income Builder 3 For Life withdrawal benefit payment percentages. This rider permits an election of “Joint Life” For Life withdrawal benefit payments or “Single Life” For Life withdrawal benefit payments. Bonus feature. This rider has a Bonus feature which rewards you annually for not taking a withdrawal within the first 3 years of the rider. The GMWB Bonus increases the withdrawal benefit base, which increases your available withdrawal benefit payment amount. The GMWB Bonus does not increase your Contract accumulated value . Step-Up feature. This rider has an annual Step-Up feature which can increase your rider withdrawal benefit payments if your Contract accumulated value increases. The Contract accumulated value increases whenever additional premium payments are made, the division values rise with market growth, or credits (premium payment credits or exchange credit) are applied. Maximum annual rider charge. This rider has a maximum annual rider charge of 1.65% of the For Life withdrawal benefit base. Spousal continuation. This rider provides that the For Life withdrawal options may be available to an eligible spouse who continues the Contract with the rider, if certain conditions are met. 31 Principal Income Builder 3 Terms We use the following definitions to describe the features of this rider: Excess Withdrawal  the portion of a withdrawal that exceeds the available withdrawal benefit payment. GMWB Bonus  a bonus credited to the withdrawal benefit base, provided certain conditions are met. GMWB investment options  the limited investment options available under the GMWB rider, which reflect a balanced investment objective. GMWB Step-Up  an increase to the withdrawal benefit base to an amount equal to your Contracts accumulated value on the most recent Contract anniversary , provided certain conditions are met. Required minimum distribution (RMD) amount  the amount required to be distributed each calendar year for purposes of satisfying the RMD rules of Section 401(a)(9) of the Internal Revenue Code of 1986, as amended, and related Code provisions in effect as of the rider effective date. Rider effective date  the date the rider is issued. Withdrawal  any partial surrender (including surrender charges , if any) and/or any partial annuitization of your Contracts accumulated value . Withdrawal benefit base (also referred to as For Life withdrawal benefit base)  the basis for determining the withdrawal benefit payment available each year Withdrawal benefit payment (also referred to as For Life withdrawal benefit payment)  the amount that we guarantee you may withdraw each contract year . Principal Income Builder 3 - Withdrawal Benefit Base The withdrawal benefit base is used to calculate the annual withdrawal benefit payment. We calculate the withdrawal benefit base on the rider effective date and each Contract anniversary . The initial withdrawal benefit base is equal to the initial premium payment . On each Contract anniversary , the withdrawal benefit base is reset to the greater of 1 or 2, where: 1. is the accumulated value on the Contract anniversary . 2. is the result of (a + b + c - d), where: a prior year withdrawal benefit base (or initial withdrawal benefit base if first Contract anniversary ); b additional premiums since the previous Contract anniversary (dollar-for-dollar); c any GMWB Bonus credited since the previous Contract anniversary ; d any excess withdrawals taken since the previous Contract anniversary*. * NOTE: The reduction for an excess withdrawal will be greater than dollar-for-dollar if the Contract accumulated value is less than the withdrawal benefit base at the time of the excess withdrawal. See Principal Income Builder 3 - Excess Withdrawals later in this section for information about the negative effect of excess withdrawals. If you take withdrawals prior to the oldest owner attaining age 59½, the For Life withdrawal benefit base will be reduced for excess withdrawals. If the adjustment for any withdrawals causes the For Life withdrawal benefit base to reduce to zero, the rider will terminate at the next Contract anniversary , unless you make additional premium payments or a GMWB Step-Up is applied. Principal Income Builder 3 - Withdrawal Benefit Payment For Life withdrawal benefit payments are available (i) on the rider effective date if the oldest owner (or oldest annuitant , if the Contract owner is not a natural person) is at least age 59½ or (ii) on the Contract anniversary following the date that the oldest owner (or oldest annuitant , if applicable) attains age 59½. The For Life withdrawal benefit payments are automatically calculated as Single Life unless you provide notice and good order instructions to select Joint Life For Life withdrawal benefit payments. If eligible, you may elect Joint Life For Life withdrawal benefit payments anytime on or before your first withdrawal following the rider effective date. Once you take this first withdrawal, you cannot change your election of Single Life or Joint Life For Life withdrawal benefit payments, regardless of any change in life events. 32 Single Life For Life withdrawal benefit payments. Single Life For Life withdrawal benefit payments are based on one covered life. The covered life for Single Life is the: a. Owner if there is only one owner ; b. Annuitant if the owner is not a natural person; c. Youngest joint owner if there are joint owners ; or d. Youngest annuitant if there are joint annuitants and the owner is not a natural person. In addition, the covered life must satisfy this riders issue age requirements on the date the covered life is designated in accordance with the terms of this rider. As long as the Contract is in effect, Single Life or Joint Life For Life withdrawal benefit payments may be taken until the earlier of the date of the death of the first owner to die (first annuitant , if applicable) or the date the For Life withdrawal benefit base reduces to zero. Joint Life For Life withdrawal benefit payments. Joint Life For Life withdrawal benefit payments are based on two covered lives. You may only elect Joint Life For Life withdrawal benefit payments if there are two covered lives that meet the eligibility requirements. There can be no more than two covered lives. The Joint Life election is not available if the owner is not a natural person. To be eligible for Joint Life the covered lives must be: a. The owner and the owners spouse, provided there is only one owner and the spouse is named as a primary beneficiary; or b. The joint owner s, provided the joint owner s are each others spouse. NOTE: Under the Internal Revenue Code (the Code), spousal continuation and certain distribution options are available only to a person who is defined as a spouse under the Federal Defense of Marriage Act or other applicable Federal Law. All Contract provisions will be interpreted and administered in accordance with the requirements of the Code. NOTE: At the time a covered life is designated, that covered life must satisfy this riders issue age requirements. As long as the Contract is in effect, Joint Life For Life withdrawal benefit payments will continue until the earlier of the date of the death of the last covered life or the date the For Life withdrawal benefit base reduces to zero. Calculating the Principal Income Builder 3 For Life Withdrawal Benefit Payment The GMWB withdrawal benefit payment percentages applicable to the For Life Withdrawal Benefit Payment are disclosed in this prospectus, or in a prospectus supplement that updates the percentages (GMWB Percentages Prospectus Supplement). In order to receive the applicable GMWB withdrawal benefit payment percentages, your application must be signed within the stated time period during which such percentages will be applicable and received by us within 10 calendar days. The percentages applicable to your Contract will not change for the life of your Contract . After December 31, 2013, you should not purchase this annuity without first obtaining the applicable GMWB Percentages Prospectus Supplement containing the withdrawal benefit payment percentages applicable at the time. The percentages below apply for applications signed from August 1, 2013 through December 31, 2013. The For Life Withdrawal Benefit Payment percentages may be different than those listed below for applications signed after December 31, 2013 . The For Life withdrawal benefit payment is an amount equal to a percentage multiplied by the For Life withdrawal benefit base. 33 The For Life withdrawal benefit payment percentage depends on whether you have elected “Single Life” or “Joint Life” and the age of the covered life on the date of the first withdrawal following the rider effective date: · “Single Life” : Age of Covered Life at For Life Withdrawal Benefit First Withdrawal Payment Percentage 45-54 3.00% 55-59 4.00% 60-64 4.25% 65-74 5.00% 75+ 5.25% · “Joint Life” : Age of Younger Covered Life at For Life Withdrawal Benefit First Withdrawal Payment Percentage 45-54 2.50% 55-59 3.50
